DETAILED ACTION
Response to Amendment
	In response to amendment filed on 6/27/2022, claims 1- 30 are pending for examinations.
Response to Arguments
Applicant's arguments filed in the remarks on 6/27/2022 have been fully considered but they are not persuasive. Applicant argues on page 11, second paragraph about, “claim 1 recites, in part, “receive data from and transmit the data to the UE on both the first direct communication link and the second direct communication link in response to the sidelink communication link being established.” (Emphasis added). More specifically, in independent claim 1, the remote UE communicates with the base station via both the first direct communication link (e.g., between the base station and the remote UE) and the second direct communication link (e.g., between the base station and the remote UE via the relay UE) in response to the sidelink communication link being established. Sangeetha is silent regarding the remote UE 202 and the base station 206 communicating directly, e.g., via the Uu connection, in response to the sidelink communication link being established”.
Examiner disagrees and respectfully submits that Sangeetha teaches see [0031] and Fig. 1 about Uu connection between #106 BS and #104 as a relay UE (second direct connection); further refer Fig. 2- 4 and see [0035] remote UE (i.e. a UE here) is capable of 3GPP/5G connectivity with the base station (i.e. 1st direct connection); further see [0053] the remote UE 302 further has an active S1 connection through the eNB 306 and the MME 308; further see [0063]; now refer to [0035- 0036] about before the data can be transferred by the remote UE, the remote UE determines that the relay UE can forward remote UE data to the network before it performs WLAN discovery and communication related messages with the relay UE over the PC5 interface (i.e. to and from communication through second direct connection while sitelink (SL) communication being established). In the embodiment, the remote UE is capable of 3GPP/5G connectivity with the base station and is connected (i.e. while SL is being established first direct connection can be carried out for to and from communication) while the remote UE is making a decision to perform data transfer via the relay UE due to internal UE implementation, e.g., to reduce power consumption. It is assumed that the relay UE and remote UE are in RRC Connected mode throughout the document except with respect to FIG. 3. However, it may be also applicable for the relay UE and/or the remote UE to be in idle mode although it is not described in the embodiments. As the remote UE is in connected mode, its EPS bearer is still active at the network side. Therefore, the eNB could forward and receive data over the remote UE's own EPS (51 ) bearer to the UE or from the UE respectively through the relay UE as shown in FIG. 1 in the background section (this way Sangeetha teaches about receive data from and transmit the data to the UE on both the first direct communication link and the second direct communication link in response to the sidelink communication link being established); further see [0040].. method 200 of passing messages to configure data relaying from the remote UE 202 through the relay UE 204 to the eNB 206 when both the remote UE 202 and the relay UE 204 are in connected mode… Both the relay UE 204 and the remote UE 202 registered and attached with 3GPP through the eNB 206… (this way Sangeetha teaches about receive data from and transmit the data to the UE on both the first direct communication link and the second direct communication link in response to the sidelink communication link being established).


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1- 2, 7- 9, 11- 16, 18- 23, 25- 26, 28- 29 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Sangeetha et al. (WO 2018/031343 A1) (see IDS filed on 8/13/2021, page 1 under foreign patent documents #1).

	Regarding claim 1, Sangeetha teaches a base station, comprising: a memory storing instructions; and one or more processors communicatively coupled with the memory and configured to (see Fig. 1, eNB can be base station here):
	establish a first direct communication link with a user equipment (UE); establish a second direct communication link with a relay UE (see [0031] and Fig. 1 about Uu connection between #106 BS and #104 as a relay UE (second direct connection); further refer Fig. 2- 4 and see [0035] remote UE (i.e. a UE here) is capable of 3GPP/5G connectivity with the base station (i.e. 1st direct connection); further see [0053] the remote UE 302 further has an active S1 connection through the eNB 306 and the MME 308; further see [0063]);
	communicate a configuration information with the UE and the relay UE to individually configure the UE and the relay UE for a sidelink communication link to enable the relay UE to relay communications between the base station and the UE (see [0054]); and
	receive data from and transmit the data to the UE on both the first direct communication link and the second direct communication link in response to the sidelink communication link being established (see Fig. 2- 4 and refer to [0035- 0036] about before the data can be transferred by the remote UE, the remote UE determines that the relay UE can forward remote UE data to the network before it performs WLAN discovery and communication related messages with the relay UE over the PC5 interface (i.e. to and from communication through second direct connection while sitelink (SL) communication being established). In the embodiment, the remote UE is capable of 3GPP/5G connectivity with the base station and is connected (i.e. while SL is being established first direct connection can be carried out for to and from communication) while the remote UE is making a decision to perform data transfer via the relay UE due to internal UE implementation, e.g., to reduce power consumption. It is assumed that the relay UE and remote UE are in RRC Connected mode throughout the document except with respect to FIG. 3. However, it may be also applicable for the relay UE and/or the remote UE to be in idle mode although it is not described in the embodiments. As the remote UE is in connected mode, its EPS bearer is still active at the network side. Therefore, the eNB could forward and receive data over the remote UE's own EPS (51 ) bearer to the UE or from the UE respectively through the relay UE as shown in FIG. 1 in the background section (this way Sangeetha teaches about receive data from and transmit the data to the UE on both the first direct communication link and the second direct communication link in response to the sidelink communication link being established); further see [0040].. method 200 of passing messages to configure data relaying from the remote UE 202 through the relay UE 204 to the eNB 206 when both the remote UE 202 and the relay UE 204 are in connected mode… Both the relay UE 204 and the remote UE 202 registered and attached with 3GPP through the eNB 206… (this way Sangeetha teaches about receive data from and transmit the data to the UE on both the first direct communication link and the second direct communication link in response to the sidelink communication link being established)).

	Regarding claim 2, Sangeetha teaches as per claim 1, wherein the one or more processors is further configured to: receive, from one or both of the UE or the relay UE, a capabilities message indicating a capability to establish the sidelink communication link, wherein communicating the configuration information is in response to receiving the capabilities message (see [0039]… When the remote UE performs an attach process, registration process or upon connection establishment over 3GPP/5G Uu, the remote UE can request available relay UEs in the cell information from the base station using an RRC message such as SidelinkUEInformation or other message. The request can include its location information also in order to help the base station or core network entity to list nearby relay UE information. The request can be sent to either a base-station or core network entity. In some embodiments, the request can be inferred based on pre-configured information in UE capabilities or other Home Subscriber Server (HSS) information of the remote UE, or based on interest indication, the network provides a list of candidate relay UEs supported in this cell. The remote UE then can compare using the list of relay UE IDs (e.g., WLAN MAC Address) to determine whether a given relay UE matches and is available in its proximity supports relaying. (In ProSe D2D the relay service code can be sufficient…); further refer to [0040]. the remote UE 202 passes a UE capability info message to the eNB 206….).

	Regarding claim 7, Sangeetha teaches as per claim 1, wherein the one or more processors is further configured to: receive, from one or both of the UE or the relay UE, a confirmation that configuration of the UE or the relay UE based on the configuration information is complete, wherein the data is received from and transmitted to the UE in response to receiving the confirmation (see [0054- 0057]; a sidelink UE information message).

	Regarding claim 8, Sangeetha teaches a user equipment (UE), comprising: a memory storing instructions; and one or more processors communicatively coupled with the memory and configured to (see Fig. 1, eNB can be base station here):
	establish a first direct communication link with a base station; establish a sidelink communication link between the UE and a relay UE having a second direct communication link with the base station based on a configuration information to enable the relay UE to relay communications between the UE and the base station (see [0031] and Fig. 1 about Uu connection between #106 BS and #104 as a relay UE (second direct connection); further refer Fig. 2- 4 and see [0035] remote UE (i.e. a UE here) is capable of 3GPP/5G connectivity with the base station (i.e. 1st direct connection); further see [0053] the remote UE 302 further has an active S1 connection through the eNB 306 and the MME 308; further see [0063]; further see [0054]); and
	receive data from and transmit the data to the base station via both the first direct communication link and the sidelink communication link in response to the sidelink communication link being established (see Fig. 2- 4 and refer to [0035- 0036] about before the data can be transferred by the remote UE, the remote UE determines that the relay UE can forward remote UE data to the network before it performs WLAN discovery and communication related messages with the relay UE over the PC5 interface (i.e. to and from communication through second direct connection while sitelink (SL) communication being established). In the embodiment, the remote UE is capable of 3GPP/5G connectivity with the base station and is connected (i.e. while SL is being established first direct connection can be carried out for to and from communication) while the remote UE is making a decision to perform data transfer via the relay UE due to internal UE implementation, e.g., to reduce power consumption. It is assumed that the relay UE and remote UE are in RRC Connected mode throughout the document except with respect to FIG. 3. However, it may be also applicable for the relay UE and/or the remote UE to be in idle mode although it is not described in the embodiments. As the remote UE is in connected mode, its EPS bearer is still active at the network side. Therefore, the eNB could forward and receive data over the remote UE's own EPS (51 ) bearer to the UE or from the UE respectively through the relay UE as shown in FIG. 1 in the background section (this way Sangeetha teaches about receive data from and transmit the data to the UE on both the first direct communication link and the second direct communication link in response to the sidelink communication link being established); further see [0040].. method 200 of passing messages to configure data relaying from the remote UE 202 through the relay UE 204 to the eNB 206 when both the remote UE 202 and the relay UE 204 are in connected mode… Both the relay UE 204 and the remote UE 202 registered and attached with 3GPP through the eNB 206… (this way Sangeetha teaches about receive data from and transmit the data to the UE on both the first direct communication link and the second direct communication link in response to the sidelink communication link being established)).

	Regarding claim 9, Sangeetha teaches as per claim 8, wherein the one or more processors is further configured to: transmit, to the base station, a capabilities message indicating a capability of the UE to establish the sidelink communication link, wherein the UE is configured for the sidelink communication link in response to transmitting the capabilities message (see [0039- 0040]… the remote UE 202 passes a UE capability info message to the eNB 206; see Fig. 2) .

	Regarding claim 11, Sangeetha teaches as per claim 8, wherein the data is received from and transmitted to the base station via the sidelink communication link using a layer 2 relay option protocol stack ([0038, 0049, 0060, 0065- 0066] layer 2 relay option).

	Regarding claim 12, Sangeetha teaches as per claim 8, wherein the one or more processors is further configured to: receive, from the base station, the configuration information (See [0054- 0056]… eNB 306 sends a sidelink UE information response message to the remote UE 302).

	Regarding claim 13, Sangeetha teaches as per claim 8, wherein the one or more processors is further configured to: transmit, to the relay UE, a scheduling request to trigger receiving the data and transmitting the data (see [0047- 0048], [0059- 0060], [0068- 0069]).

	Regarding claim 14, Sangeetha teaches as per claim 8, wherein the one or more processors is further configured to: transmit, to the base station, a confirmation that configuration of the UE based on the configuration information is complete, wherein the data is received from and transmitted to the base station in response to transmitting the confirmation (see [0054- 0057, 0066]; a sidelink UE information message).

	Regarding claim 15, Sangeetha teaches a relay user equipment (UE), comprising: a memory storing instructions; and one or more processors communicatively coupled with the memory and configured to (see Fig. 1, eNB can be base station here; #104 as a relay UE):
	establish a first direct communication link with a base station; establish a sidelink communication link between the relay UE and a UE having a second direct communication link with the base station, based on a configuration information to enable the relay UE to relay communications between the UE and the base station (see [0031] and Fig. 1 about Uu connection between #106 BS and #104 as a relay UE (first direct connection); further refer Fig. 2- 4 and see [0035] remote UE (i.e. a UE here) is capable of 3GPP/5G connectivity with the base station (i.e. second direct connection); further see [0053] the remote UE 302 further has an active S1 connection through the eNB 306 and the MME 308; further see [0063]; further refer to [0054]);
	relay data between the UE and the base station via the sidelink communication link and the second direct communication link in response to the sidelink communication link being established (see Fig. 2- 4 and refer to [0035- 0036] about before the data can be transferred by the remote UE, the remote UE determines that the relay UE can forward remote UE data to the network before it performs WLAN discovery and communication related messages with the relay UE over the PC5 interface (i.e. to and from communication through second direct connection while sitelink (SL) communication being established). In the embodiment, the remote UE is capable of 3GPP/5G connectivity with the base station and is connected (i.e. while SL is being established first direct connection can be carried out for to and from communication) while the remote UE is making a decision to perform data transfer via the relay UE due to internal UE implementation, e.g., to reduce power consumption. It is assumed that the relay UE and remote UE are in RRC Connected mode throughout the document except with respect to FIG. 3. However, it may be also applicable for the relay UE and/or the remote UE to be in idle mode although it is not described in the embodiments. As the remote UE is in connected mode, its EPS bearer is still active at the network side. Therefore, the eNB could forward and receive data over the remote UE's own EPS (51 ) bearer to the UE or from the UE respectively through the relay UE as shown in FIG. 1 in the background section (this way Sangeetha teaches about receive data from and transmit the data to the UE on both the first direct communication link and the second direct communication link in response to the sidelink communication link being established); further see [0040].. method 200 of passing messages to configure data relaying from the remote UE 202 through the relay UE 204 to the eNB 206 when both the remote UE 202 and the relay UE 204 are in connected mode… Both the relay UE 204 and the remote UE 202 registered and attached with 3GPP through the eNB 206… (this way Sangeetha teaches about receive data from and transmit the data to the UE on both the first direct communication link and the second direct communication link in response to the sidelink communication link being established)).

	Regarding claim 16, Sangeetha teaches as per claim 15, wherein the one or more processors is further configured to: transmit, to the base station, a capabilities message indicating a capability of the relay UE to establish the sidelink communication link, wherein the relay UE is configured for the sidelink communication link in response to transmitting the capabilities message (see [0039- 0040] … the relay UE 204 then passes a UE capability info message to the eNB 206…and Fig. 2).

	Regarding claim 18, Sangeetha teaches as per claim 8, wherein the data is relayed between the UE and the base station via the sidelink communication link and the second direct communication link using a layer 2 relay option protocol stack ([0038, 0049, 0060, 0065- 0066] layer 2 relay option).

	Regarding claim 19, Sangeetha teaches as per claim 15, wherein the one or more processors is further configured to: receive, from the base station, the configuration information (see Fig. 3, eNB broadcast to relay UE a configuration for relay UE).

	Regarding claim 20, Sangeetha teaches as per claim 15, wherein the one or more processors is further configured to: receive, from the UE, a scheduling request to trigger the relaying of the data (see [0060- 0062]).

	Regarding claim 21, Sangeetha teaches as per claim 15, wherein the one or more processors is further configured to: transmit, to the base station, a confirmation that configuration of the sidelink communication link is complete, wherein the data relayed in response to transmitting the confirmation (see [0054- 0057, 0066]; a sidelink UE information message).

	Regarding claim 22, Sangeetha teaches a method of wireless communication by a base station, comprising (see Fig. 1, eNB can be base station here):
	establishing a first direct communication link with a user equipment (UE); establishing a second direct communication link with a relay UE (see [0031] and Fig. 1 about Uu connection between #106 BS and #104 as a relay UE (second direct connection); further refer Fig. 2- 4 and see [0035] remote UE (i.e. a UE here) is capable of 3GPP/5G connectivity with the base station (i.e. 1st direct connection); further see [0053] the remote UE 302 further has an active S1 connection through the eNB 306 and the MME 308; further see [0063]);
	communicating a configuration information with the UE and the relay UE to individually configure the UE and the relay UE for a sidelink communication link to enable the relay UE to relay communications between the base station and the UE (see [0054]); and
	receiving data from and transmit the data to the UE on both the first direct communication link and the second direct communication link in response to the sidelink communication link being established (see Fig. 2- 4 and refer to [0035- 0036] about before the data can be transferred by the remote UE, the remote UE determines that the relay UE can forward remote UE data to the network before it performs WLAN discovery and communication related messages with the relay UE over the PC5 interface (i.e. to and from communication through second direct connection while sitelink (SL) communication being established). In the embodiment, the remote UE is capable of 3GPP/5G connectivity with the base station and is connected (i.e. while SL is being established first direct connection can be carried out for to and from communication) while the remote UE is making a decision to perform data transfer via the relay UE due to internal UE implementation, e.g., to reduce power consumption. It is assumed that the relay UE and remote UE are in RRC Connected mode throughout the document except with respect to FIG. 3. However, it may be also applicable for the relay UE and/or the remote UE to be in idle mode although it is not described in the embodiments. As the remote UE is in connected mode, its EPS bearer is still active at the network side. Therefore, the eNB could forward and receive data over the remote UE's own EPS (51 ) bearer to the UE or from the UE respectively through the relay UE as shown in FIG. 1 in the background section (this way Sangeetha teaches about receive data from and transmit the data to the UE on both the first direct communication link and the second direct communication link in response to the sidelink communication link being established); further see [0040].. method 200 of passing messages to configure data relaying from the remote UE 202 through the relay UE 204 to the eNB 206 when both the remote UE 202 and the relay UE 204 are in connected mode… Both the relay UE 204 and the remote UE 202 registered and attached with 3GPP through the eNB 206… (this way Sangeetha teaches about receive data from and transmit the data to the UE on both the first direct communication link and the second direct communication link in response to the sidelink communication link being established)).

	Regarding claim 23, Sangeetha teaches as per claim 22, further comprising: receiving, from one or both of the UE or the relay UE, a capabilities message indicating a capability to establish the sidelink communication link, wherein the communicating the configuration information is in response to the receiving the capabilities message (see [0039]… When the remote UE performs an attach process, registration process or upon connection establishment over 3GPP/5G Uu, the remote UE can request available relay UEs in the cell information from the base station using an RRC message such as SidelinkUEInformation or other message. The request can include its location information also in order to help the base station or core network entity to list nearby relay UE information. The request can be sent to either a base-station or core network entity. In some embodiments, the request can be inferred based on pre-configured information in UE capabilities or other Home Subscriber Server (HSS) information of the remote UE, or based on interest indication, the network provides a list of candidate relay UEs supported in this cell. The remote UE then can compare using the list of relay UE IDs (e.g., WLAN MAC Address) to determine whether a given relay UE matches and is available in its proximity supports relaying. (In ProSe D2D the relay service code can be sufficient…); further refer to [0040]. the remote UE 202 passes a UE capability info message to the eNB 206….).

	Regarding claim 25, Sangeetha teaches a method of wireless communication by a user equipment (UE), comprising (see Fig. 1, eNB can be base station here):
	establishing a first direct communication link with a base station; establishing a sidelink communication link between the UE and a relay UE having a second direct communication link with the base station based on a configuration information to enable the relay UE to relay communications between the UE and the base station (see [0031] and Fig. 1 about Uu connection between #106 BS and #104 as a relay UE (second direct connection); further refer Fig. 2- 4 and see [0035] remote UE (i.e. a UE here) is capable of 3GPP/5G connectivity with the base station (i.e. 1st direct connection); further see [0053] the remote UE 302 further has an active S1 connection through the eNB 306 and the MME 308; further see [0063]; further see [0054]); and
	receiving data from and transmit the data to the base station via both the first direct communication link and the sidelink communication link in response to the sidelink communication link being established (see Fig. 2- 4 and refer to [0035- 0036] about before the data can be transferred by the remote UE, the remote UE determines that the relay UE can forward remote UE data to the network before it performs WLAN discovery and communication related messages with the relay UE over the PC5 interface (i.e. to and from communication through second direct connection while sitelink (SL) communication being established). In the embodiment, the remote UE is capable of 3GPP/5G connectivity with the base station and is connected (i.e. while SL is being established first direct connection can be carried out for to and from communication) while the remote UE is making a decision to perform data transfer via the relay UE due to internal UE implementation, e.g., to reduce power consumption. It is assumed that the relay UE and remote UE are in RRC Connected mode throughout the document except with respect to FIG. 3. However, it may be also applicable for the relay UE and/or the remote UE to be in idle mode although it is not described in the embodiments. As the remote UE is in connected mode, its EPS bearer is still active at the network side. Therefore, the eNB could forward and receive data over the remote UE's own EPS (51 ) bearer to the UE or from the UE respectively through the relay UE as shown in FIG. 1 in the background section (this way Sangeetha teaches about receive data from and transmit the data to the UE on both the first direct communication link and the second direct communication link in response to the sidelink communication link being established); further see [0040].. method 200 of passing messages to configure data relaying from the remote UE 202 through the relay UE 204 to the eNB 206 when both the remote UE 202 and the relay UE 204 are in connected mode… Both the relay UE 204 and the remote UE 202 registered and attached with 3GPP through the eNB 206… (this way Sangeetha teaches about receive data from and transmit the data to the UE on both the first direct communication link and the second direct communication link in response to the sidelink communication link being established)).

	Regarding claim 26, Sangeetha teaches as per claim 25, further comprising: transmitting, to the base station, a capabilities message indicating a capability of the UE to establish the sidelink communication link, wherein the establishing the sidelink communication link is in response to the transmitting the capabilities message (see [0039- 0040]… the remote UE 202 passes a UE capability info message to the eNB 206; see Fig. 2) .

	Regarding claim 28, Sangeetha teaches a method of wireless communication by a relay user equipment (UE), comprising (see Fig. 1, eNB can be base station here; #104 as a relay UE):
	establishing a first direct communication link with a base station; establishing a sidelink communication link between the relay UE and a UE having a second direct communication link with the base station, based on a configuration information to enable the relay UE to relay communications between the UE and the base station (see [0031] and Fig. 1 about Uu connection between #106 BS and #104 as a relay UE (first direct connection); further refer Fig. 2- 4 and see [0035] remote UE (i.e. a UE here) is capable of 3GPP/5G connectivity with the base station (i.e. second direct connection); further see [0053] the remote UE 302 further has an active S1 connection through the eNB 306 and the MME 308; further see [0063]; further refer to [0054]);
	relaying data between the UE and the base station via the sidelink communication link and the second direct communication link in response to the sidelink communication link being established (see Fig. 2- 4 and [0035].. the remote UE determines that the relay UE can forward remote UE data to the network before it performs WLAN discovery and communication related messages with the relay UE over the PC5 interface. In the embodiment, the remote UE is capable of 3GPP/5G connectivity with the base station and is connected while the remote UE is making a decision to perform data transfer via the relay UE due to internal UE implementation..; further see [0040].. method 200 of passing messages to configure data relaying from the remote UE 202 through the relay UE 204 to the eNB 206 when both the remote UE 202 and the relay UE 204 are in connected mode… Both the relay UE 204 and the remote UE 202 registered and attached with 3GPP through the eNB 206…).

	Regarding claim 29, Sangeetha teaches as per claim 28, further comprising: transmitting, to the base station, a capabilities message indicating a capability of the relay UE to establish the sidelink communication link, wherein the establishing the sidelink communication link is in response to the transmitting the capabilities message (see [0039- 0040] … the relay UE 204 then passes a UE capability info message to the eNB 206…and Fig. 2).

Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3, 24 are rejected under 35 U.S.C. 103 as being unpatentable over Sangeetha et al. (WO 2018/031343 A1) (see IDS filed on 8/13/2021, page 1 under foreign patent documents #1) in view of Li (US Pub. No. 2021/0337583 A1).

	Regarding claim 3, Sangeetha teaches as per claim 2, but fails to teach about wherein the one or more processors is further configured to: signal, to one or both of the UE or the relay UE, common sidelink configuration information for establishing the sidelink communication link in response to the capabilities message; however Li teaches in [0142- 0143] about second terminal device sends first capability details to network device and receives sidelink control information; further see [0149]. It would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention was made to consider the teachings of Li with the teachings of Sangeetha to make system more effective. Having a mechanism wherein the one or more processors is further configured to: signal, to one or both of the UE or the relay UE, common sidelink configuration information for establishing the sidelink communication link in response to the capabilities message; more reliable way resources can be allocated/used in the communication system.

	Regarding claim 24, Sangeetha teaches as per claim 23, but fails to teach about signaling, to one or both of the UE or the relay UE, common sidelink configuration information for establishing the sidelink communication link in response to the capabilities message; however Li teaches in [0142- 0143] about second terminal device sends first capability details to network device and receives sidelink control information; further see [0149]. It would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention was made to consider the teachings of Li with the teachings of Sangeetha to make system more effective. Having a mechanism about signaling, to one or both of the UE or the relay UE, common sidelink configuration information for establishing the sidelink communication link in response to the capabilities message; more reliable way resources can be allocated/used in the communication system.

Claims 4- 6, 10, 27 are rejected under 35 U.S.C. 103 as being unpatentable over Sangeetha et al. (WO 2018/031343 A1) (see IDS filed on 8/13/2021, page 1 under foreign patent documents #1) in view of Lee et al. (US Pub. No. 2018/0227282 A1).

	Regarding claim 4, Sangeetha teaches as per claim 1, but fails to teach about wherein the one or more processors is further configured to:
receive, from the UE on the first direct communication link, a first sidelink measurement report; and determine the configuration information to configure the sidelink communication link based on the first sidelink measurement report; however Lee teaches in Fig. 5 (#515-a as a UE here) steps #530, 535 and [0101- 0103] about measurement reporting and based on that determining configuration to configure sidelink communication. It would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention was made to consider the teachings of Li with the teachings of Sangeetha to make system more effective. Having a mechanism wherein to receive, from the UE on the first direct communication link, a first sidelink measurement report; and to determine the configuration information to configure the sidelink communication link based on the first sidelink measurement report; more reliable way resources can be allocated/used in the communication system.

	Regarding claim 6, Sangeetha teaches as per claim 1, but fails to teach about wherein: the first direct communication link with the UE is via a first protocol stack; the second direct communication link with the relay UE is via a second protocol stack different from the first protocol stack; and the second protocol stack is a layer 2 relay option protocol stack; however Lee in context with Fig. 5 shows in Fig. 3- 4 about different protocol stacks between UE, relay UE and MgnB. Further see [0088, 0094]. Further Sangeetha states in [0038, 0049, 0060] about Layer 2 communications. It would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention was made to consider the teachings of Li with the teachings of Sangeetha to make system more standardized. Having a mechanism about the first direct communication link with the UE is via a first protocol stack; the second direct communication link with the relay UE is via a second protocol stack different from the first protocol stack; more standardized approach can be carried out in the communication system.

	Regarding claim 10, Sangeetha teaches as per claim 8, but fails to teach about wherein the one or more processors is further configured to: transmit, to the base station on the first direct communication link, a sidelink measurement report; and receive the configuration information for the sidelink communication link based on the sidelink measurement report; however Lee teaches in Fig. 5 (#515-a as a UE here) steps #530, 535 and [0101- 0103] about measurement reporting and based on that determining configuration to configure sidelink communication. It would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention was made to consider the teachings of Li with the teachings of Sangeetha to make system more effective. Having a mechanism wherein transmit, to the base station on the first direct communication link, a sidelink measurement report; and receive the configuration information for the sidelink communication link based on the sidelink measurement report; more reliable way resources can be allocated/used in the communication system.

	Regarding claim 27, Sangeetha teaches as per claim 25, but fails to teach about wherein configuring the UE for the sidelink communication link comprises: transmitting, to the base station on the first direct communication link, a sidelink measurement report; and receiving the configuration information for the sidelink communication link based on the sidelink measurement report; however Lee teaches in Fig. 5 (#515-a as a UE here) steps #530, 535 and [0101- 0103] about measurement reporting and based on that determining configuration to configure sidelink communication. It would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention was made to consider the teachings of Li with the teachings of Sangeetha to make system more effective. Having a mechanism transmitting, to the base station on the first direct communication link, a sidelink measurement report; and receiving the configuration information for the sidelink communication link based on the sidelink measurement report; more reliable way resources can be allocated/used in the communication system.

Claims 5, 17 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Sangeetha et al. (WO 2018/031343 A1) (see IDS filed on 8/13/2021, page 1 under foreign patent documents #1) in view of Agiwal et al. (US Pub. No. 2017/0230941 A1).

	Regarding claim 5, Sangeetha teaches as per claim 1, but fails to teach about wherein the one or more processors is further configured to: receive, from the relay UE on the second direct communication link, a second sidelink measurement report; and determine the configuration information to configure the sidelink communication link based on the second sidelink measurement report; however Agiwal teaches in [0067] about based on BSR reporting by relay UE on second connection, enB allocating resources and grant to relay UE . It would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention was made to consider the teachings of Agiwal with the teachings of Sangeetha to make system more effective. Having a mechanism wherein to receive, from the relay UE on the second direct communication link, a second sidelink measurement report; and to determine the configuration information to configure the sidelink communication link based on the second sidelink measurement report; more reliable way resources can be allocated/used in the communication system.

	Regarding claim 17, Sangeetha teaches as per claim 15, but fails to teach about wherein the one or more processors is further configured to: transmit, to the base station on the second direct communication link, a sidelink measurement report; and receive the configuration information for the sidelink communication link based on the sidelink measurement report; however Agiwal teaches in [0067] about based on BSR reporting by relay UE on second connection, enB allocating resources and grant to relay UE . It would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention was made to consider the teachings of Agiwal with the teachings of Sangeetha to make system more effective. Having a mechanism wherein the one or more processors is further configured to: transmit, to the base station on the second direct communication link, a sidelink measurement report; and receive the configuration information for the sidelink communication link based on the sidelink measurement report; more reliable way resources can be allocated/used in the communication system.

	Regarding claim 30, Sangeetha teaches as per claim 28, but fails to teach about wherein the establishing the sidelink communication link comprises: transmitting, to the base station on the second direct communication link, a sidelink measurement report; and receiving the configuration information for the sidelink communication link based on the sidelink measurement report; however Agiwal teaches in [0067] about based on BSR reporting by relay UE on second connection, enB allocating resources and grant to relay UE . It would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention was made to consider the teachings of Agiwal with the teachings of Sangeetha to make system more effective. Having a mechanism wherein transmitting, to the base station on the second direct communication link, a sidelink measurement report; and receiving the configuration information for the sidelink communication link based on the sidelink measurement report; more reliable way resources can be allocated/used in the communication system.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PARTH PATEL whose telephone number is (571)270-1970. The examiner can normally be reached 7 a.m. -7 p.m. PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Asad Nawaz can be reached on 5712723988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

PARTH PATEL
Primary Examiner
Art Unit 2468



/PARTH PATEL/Primary Examiner, Art Unit 2468